341 F.2d 299
Amadeo T. YBARRA, Appellant,v.BROTHERHOOD RAILWAY CARMEN OF AMERICA, Appellee.
No. 21519.
United States Court of Appeals Fifth Circuit.
February 15, 1965.

Appeal from the United States District Court for the Southern District of Texas; Reynaldo G. Garza, Judge.
J. Marvin Ericson, Corpus Christi, Tex., for appellant.
Donald W. Fisher, Toledo, Ohio, Homer L. Deakins, Jr., Houston, Tex., Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., Mulholland, Hickey & Lyman, Toledo, Ohio, of counsel, for appellee.
Before BROWN and BELL, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
The judgment of the district court will be Affirmed on the opinion of Judge Garza, 227 F. Supp. 171.